Citation Nr: 0828619	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis and, if so, whether service 
connection is warranted for the claimed disorder.

2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bursitis of the left hip and both shoulders.

3.	Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive 
equipment only. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
August 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran and his spouse testified before the undersigned 
Veterans Law Judge at a March 2008 hearing held at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	A February 2002 rating decision denied the veteran's 
claims of entitlement to service connection for rheumatoid 
arthritis and entitlement to service connection for 
bursitis of the left hip and both shoulders.  The veteran 
was notified of his appellate rights, but did not file a 
notice of disagreement within one year of the rating 
decision.

2.	Evidence submitted since February 2002 rating decision, 
not previously considered, is of such significance that it 
must be considered to fairly decide the merits of the 
claim of entitlement to service connection for rheumatoid 
arthritis.

3.	Evidence received since the February 2002 rating decision 
is cumulative of the evidence of record at the time of the 
February 2002 denial and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for bursitis of the left 
hip and both shoulders.

4.	The competent evidence of record demonstrates that the 
veteran is diagnosed with rheumatoid arthritis that is 
etiologically related to his active service.

5.	The veteran's service-connected disabilities do not result 
in loss or permanent loss of use of one or both feet, loss 
or permanent loss of use of one or both hands, ankylosis 
of one or both knees or one or both hips, or permanent 
impairment of vision of both eyes. 


CONCLUSIONS OF LAW

1.	The February 2002 rating decision which denied the 
veteran's claims of entitlement to service connection for 
rheumatoid arthritis and entitlement to service connection 
for bursitis of the left hip and both shoulders is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.	The evidence received subsequent to the February 2002 RO 
decision is new and material and the claim of service 
connection for rheumatoid arthritis is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.	Evidence received since the February 2002 rating decision 
in connection with veteran's claim of entitlement to 
service connection for bursitis of the left hip and both 
shoulders is not new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

4.	Rheumatoid arthritis was incurred during the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

5.	The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment 
or adaptive equipment only have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.808, 4.63 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2006.  
The RO's January 2006 notice letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

Furthermore, the January 2006 letters to the veteran provide 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy the notice provisions of 
Kent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Columbia 
VA Medical Center (VAMC) and Dr. Flint of Columbia, South 
Carolina, have also been obtained.  The appellant has not 
identified any additional records that should be obtained 
prior to a decison.  Therefore, VA's duty to further assist 
the veteran in locating additional records has been 
satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.





	(CONTINUED ON NEXT PAGE)
Analysis

I.	New and Material Evidence

The veteran seeks service connection for rheumatoid arthritis 
and bursitis of the left hip and both shoulders.  These 
claims were previously considered and denied in a February 
2002 rating decision.  The veteran did not appeal this 
decision; therefore, the February 2002 decision is final.  38 
U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103 (2007).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Rheumatoid Arthritis

The evidence of record at the time of the previous denial of 
service connection for rheumatoid arthritis consisted of 
service treatment records and VA treatment records.  While 
there was evidence of a current diagnosis of rheumatoid 
arthritis, the veteran had not been treated for the disorder 
in active service, and there was not sufficient competent 
evidence of record providing an etiological link between the 
veteran's current disability and his active service.  As 
such, service connection was denied on the basis that the 
veteran's current rheumatoid arthritis is not etiologically 
linked to his active service. 

In support of his claim to reopen, the veteran has submitted 
VA treatment records from the Columbia South Carolina VAMC, 
treatment records from Dr. Flint of Columbia, South Carolina 
and a statement from Dr. Flint providing a competent medical 
opinion as to the etiology of his current rheumatoid 
arthritis.  Thus, as the evidence received since the February 
2002 RO decision relates to an unestablished element of 
service connection, it is new and material and is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, pursuant to 38 C.F.R. § 3.156, new and material 
evidence has been submitted, and the claim for service 
connection for rheumatoid arthritis must be reopened.  The 
Board will address the claim on the merits below.

Bursitis of the Left Hip and Both Shoulders

As noted above, the evidence of record at the time of the 
previous denial of service connection for bursitis consisted 
of service treatment records and VA treatment records.  While 
there was evidence of in-service treatment for bursitis, the 
RO found there to be no competent evidence to indicate he 
currently suffers from chronic bursitis.  As such, service 
connection was denied on the basis that the veteran does not 
currently suffer from bursitis of the left hip and both 
shoulders. 

Newly received evidence since the February 2002 RO denial 
consists of VA treatment records from the Columbia, South 
Carolina, VAMC and treatment records from Dr. Flint.  The 
Board observes that the newly received evidence is silent as 
to a current diagnosis of bursitis of the left hip and both 
shoulders.  In fact, the Board notes that the veteran stated 
at the March 2008 Board hearing that his claims of service 
connection for rheumatoid arthritis, discussed above, and 
bursitis address the same symptoms.  Thus, the Board 
concludes that newly received evidence is duplicative of the 
record prior to the February 2002 rating decision with 
respect to the issue of service connection for bursitis of 
the left hip and both shoulders, and does not raise a 
reasonable possibility of substantiating the veteran's claim.  
As such, this portion of veteran's appeal must be denied.

II.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran asserts that he is entitled to service connection 
for a rheumatoid arthritis.  In this regard, he contends that 
he began to suffer symptoms of the disorder while in active 
service, which was misdiagnosed as bursitis.  He further 
asserts a continuity of symptomatology since active service.

A review of the veteran's service treatment records reveals 
no diagnosis of rheumatoid arthritis during active service.  
Service treatment records do, however, indicate that the 
veteran sought treatment in December 1978 for pain over the 
right shoulder with limited range of motion.  X-rays at the 
time were normal.  The veteran was diagnosed with acute 
bursitis of the right shoulder.  

The veteran testified at the March 2008 Board hearing that, 
following the December 1978 treatment, he continued to suffer 
pain that progressively increased in severity.  He indicated 
that he first sought treatment from a rheumatologist 
following separation from active duty.  Records associated 
with the claims folder reflect that the veteran began 
receiving treatment from Dr. Flint in 1982.  In a February 
2008 statement, Dr. Flint noted that, in October 1982, the 
veteran had radiographic changes compatible with rheumatoid 
arthritis that indicated the likely onset of the disease at 
some more distant time.  After a review of the veteran's in-
service medical history, Dr. Flint opined that the veteran's 
current rheumatoid arthritis more likely than not began while 
he was on active duty.

The Board observes that Dr. Flint's opinion was not based on 
a review of the veteran's claims folder.  However, the 
history provided by the veteran was, in relevant part, 
consistent with his service medical records.  In this regard, 
as noted above, the veteran sought treatment for shoulder 
pain in December 1978, diagnosed as bursitis.  Under such 
circumstances, the Board finds the February 2008 opinion by 
Dr. Flint probative as to the issue of whether a nexus exists 
between the veteran's current rheumatoid arthritis and his 
active service.  In the absence of any negative nexus 
opinion, the Board concludes that service connection is 
warranted for rheumatoid arthritis.

III.	Automobile Conveyance and Adaptive Equipment

As an initial matter, the Board observes that the regulations 
pertaining to eligibility for automobile and adaptive 
equipment were amended, effective August 8, 2006, and that 
such amendment is applicable to benefits awarded on or after 
December 10, 2004.  See 71 Fed. Reg. 44,915-44,920 (2006) 
(presently codified at 38 C.F.R.  § 3.808 (2007)).  Notably, 
the amendment makes no substantive change to the content of 
the regulation.  Id. at 44,917.  Rather, it incorporates 
language which expressly expands the applicability of 38 
C.F.R. § 3.808 to disabilities awarded under 38 U.S.C.A. § 
1151 (2007).  As the amendment is not substantive and the 
veteran does not receive any benefits under 38 U.S.C.A. § 
1151, the Board concludes that he will not be prejudiced by 
the Board proceeding to a decision even though the RO has not 
provided the veteran with a copy of the amended regulation.

To warrant entitlement to automobile and adaptive equipment 
under 38 U.S.C.A.    § 3901(a), the evidence must demonstrate 
a service-connected disability resulting in the loss, or 
permanent loss of use, of one or both feet or one or both 
hands; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2007).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees 
or one or both hips due to service-connected disability.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2007). 

Pertinent to this appeal, as discussed above, the Board has 
granted service connection for rheumatoid arthritis.  The 
veteran asserts that his rheumatoid arthritis severely limits 
the range of motion of his shoulders.  Specifically, he 
testified that he cannot raise his arms to shoulder level.  
See hearing transcript at 16.  Essentially, the veteran 
alleges that he has lost the use of his hands as a result of 
his service-connected rheumatoid arthritis and, as such, is 
entitled to automobile and adaptive equipment or for adaptive 
equipment only.

Loss of use of a hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  Complete ankylosis of two 
major joints of an extremity will constitute loss of use of 
the hand involved.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

With regards to whether the veteran's hands are useless, the 
evidence of record demonstrates that he has chronic 
complaints of pain and difficulty grasping objects.  An 
October 2005 VA physical found limited range of motion in the 
upper extremities with muscle atrophy in the hands and with a 
rheumatoid arthritis nodule on the right wrist.  Strength was 
4/5, indicating active movement against gravity with some 
resistance, and deep tendon reflexes were average throughout.  
Finally, sensation was intact.  Also of record is a March 
2006 VA examination report indicating severe limitation of 
motion in the hands and an inability to oppose thumbs for 
grasping, with a grip of 2/5 bilaterally.

Clearly, the evidence demonstrates some limited use of the 
veteran's hands due to his service-connected rheumatoid 
arthritis.  However, the Board finds that there is no 
evidence showing that his service-connected rheumatoid 
arthritis has resulted in the loss, or permanent loss of use, 
of one or both hands.  In this regard, the evidence 
demonstrates that, although he has difficulties gripping 
objects, the veteran still maintains use of both hands.  
Under such circumstances, the Board finds that the veteran 
has not lost the use of either hand and therefore, he is not 
entitled to automobile and adaptive equipment under 38 
U.S.C.A. § 3901(a); 38 C.F.R. § 3.808(a) (2007).  

The veteran has not contended that he has vision impairment 
that would be a basis for this claim; thus, entitlement on 
the basis of permanent impairment of vision in both eyes will 
not be discussed.  Finally, as the evidence of record fails 
to demonstrate that the veteran has ankylosis of one or both 
knees or one or both hips as a result of his service-
connected disabilities, the Board finds that he is not 
entitled to adaptive equipment for an automobile.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2007).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant).  However, as the preponderance of the evidence 
is against the veteran's claim of entitlement to automobile 
and adaptive equipment or for adaptive equipment only, the 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  Id. 


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for rheumatoid arthritis has been 
submitted.  To this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for bursitis of the left hip and both 
shoulders has not been submitted.  The appeal is denied.

Service connection for rheumatoid arthritis is granted.

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


